Exhibit 10.2

 

RESTRICTED STOCK AWARD AGREEMENT

 

 

THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made effective as of
_____________________, 2007, by and between SYNOVUS FINANCIAL CORP., a Georgia
corporation (the “Corporation”), and ______________________________
(“Executive”).

 

WHEREAS, Executive has been awarded _______ fully paid and non-assessable shares
of the Common Stock of the Corporation, par value $1.00 per share (“Shares of
Restricted Stock”), pursuant to the terms and conditions of the Corporation’s
2007 Omnibus Plan (“Plan”) and this Agreement; and

 

WHEREAS, the Shares of Restricted Stock will be held in an account at Mellon
Investor Services, LLC (“Mellon”) for Executive until the shares become
transferable and non-forfeitable in accordance with the terms and conditions of
the Plan and this Agreement.

 

NOW, THEREFORE, in accordance with the provisions of the Plan and this
Agreement, Executive hereby agrees to the following terms and conditions:

 

1.

Transfer of Shares; Custody of Shares of Restricted Stock

 

The Corporation hereby transfers the Shares of Restricted Stock to Executive
subject to the terms and conditions set forth in the Plan and in this Agreement.
Effective upon the date of such transfer, Executive will be the holder of record
of the Shares of Restricted Stock and will have all rights of a shareholder with
respect to such shares (including the right to vote such shares at any meeting
at which the holders of the Corporation's Common Stock may vote, the right to
receive all dividends declared and paid upon such shares and the right to
exercise any rights or warrants issued in respect of any such shares), subject
only to the terms and conditions set forth in the Plan and in this Agreement.
The Shares of Restricted Stock will be held in an account for Executive at
Mellon, who will hold the shares in accordance with the terms and conditions set
forth in the Plan and in this Agreement.

 

2.

Restriction Against Transfer

 

Neither the Shares of Restricted Stock nor any interest in the Shares of
Restricted Stock may be sold, assigned, transferred, pledged or hypothecated or
otherwise be disposed of or encumbered except at the time(s) and under the
circumstances specifically permitted or required by this Agreement including,
but not limited to, any pledge of the Shares of Restricted Stock. In the event
of any attempt to effect any action in contravention of the next preceding
sentence, then, any provision of this Agreement to the contrary notwithstanding,
such Shares of Restricted Stock shall thereupon be forfeited to the Corporation.

 

3.

Forfeiture Condition

 

Any Shares of Restricted Stock which do not vest pursuant to the provisions of
Section 4 below will be forfeited to the Corporation unless the Corporation’s
Compensation Committee in its sole discretion determines otherwise, as more
fully provided in Section 4 below.

 

 

1

 

--------------------------------------------------------------------------------



 

4.

Vesting of Shares of Restricted Stock

 

(a) Vesting Conditions. If Executive remains in the continuous employ of the
Corporation or a Subsidiary of the Corporation through the date(s) indicated in
Column I below, the Shares of Restricted Stock will become non-forfeitable
(i.e., "vest") to the extent indicated in Column II below:

 

 

(I)

(II)

 

If employment

the % of the Restricted

 

continues through

then

Shares which vests is  

 

 

____________, 200__

100%

 

 

[or]

 

 

____________, 200__

___%

 

 

[or]

 

 

____________, 200__

___%

 

 

[or]

 

 

____________, 200__

___%

 

 

[or]

 

 

____________, 200__

___%

 

 

[or]

 

 

____________, 200__

___%

 

 

Such vesting will occur (to the extent indicated in Column (II) above) at the
close of business on the applicable date(s) indicated in Column (I) above. Any
Shares of Restricted Stock which are not vested on the date of Executive’s
termination of employment will be forfeited to the Corporation, unless the
Compensation Committee in its sole and exclusive discretion determines
otherwise.

 

(b) Effect of Voluntary Termination or Termination for Cause or Suicide. If
Executive’s employment with the Corporation and its Subsidiaries is terminated:
(i) by Executive voluntarily or (ii) by the Corporation or a Subsidiary for
Cause or (iii) by Executive’s death due to suicide before all Shares of
Restricted Stock vest pursuant to the provisions of paragraph 4(a) above, then
any Shares of Restricted Stock which are not vested at the time of such
termination will be forfeited to the Corporation on the date of such
termination, unless the Compensation Committee in its sole and exclusive
discretion determines otherwise.

 

 

2

 

--------------------------------------------------------------------------------



 

(c) Effect of Death (Other Than by Suicide) or Disability. If Executive’s
employment with the Corporation and its Subsidiaries terminates by reason of
Executive’s death (other than by suicide) or Disability, then any Shares of
Restricted Stock which are not vested at the time of such termination will
become vested automatically.

 

(d) Effect of Retirement or Leave of Absence. If Executive’s employment with the
Corporation and its Subsidiaries is terminated by reason of Executive’s
Retirement, Executive will receive the Shares of Restricted Stock that are
vested on the date of Executive’s Retirement. Any Shares of Restricted Stock
which are not vested on the date of Executive’s Retirement will be forfeited to
the Corporation, unless the Compensation Committee in its sole and exclusive
discretion determines otherwise. A leave of absence which is approved in writing
by the Compensation Committee with specific reference to this Agreement will not
be considered a termination of Executive’s employment with the Corporation and
its subsidiaries for purposes of this Section 4 or any other provision of this
Agreement.

 

(e) No Forfeiture of Vested Shares. Any Restricted Share which vests pursuant to
the preceding provisions of this Section 4 will not thereafter be forfeited. As
soon as practicable after any Shares of Restricted Stock vest pursuant to the
preceding provisions of this Section 4, Mellon will transfer or deliver such
shares to Executive free of any restrictions imposed pursuant to the terms and
conditions set forth in this Agreement, but not necessarily free of restrictions
imposed by applicable securities laws.

 

5.

Effect of Forfeiture

 

Any Shares of Restricted Stock which are forfeited to the Corporation pursuant
to any provision of this Agreement will be surrendered and such shares will
thereupon be canceled. All of Executive’s rights and interests in and to such
shares (including the purchase price, if any, paid for such shares) will
terminate upon such forfeiture without any payment of consideration by the
Corporation, unless otherwise determined by the Committee.

 

6.

General Provisions

 

(a) Administration, Interpretation and Construction. The terms and conditions
set forth in this Agreement will be administered, interpreted and construed by
the Compensation Committee, whose decisions will be final, conclusive and
binding on the Corporation, on Executive and on anyone claiming under or through
the Corporation or Executive. Without limiting the generality of the foregoing,
any determination as to whether an event has occurred or failed to occur which
causes the Shares of Restricted Stock to be forfeited pursuant to the terms and
conditions set forth in this Agreement, will be made in the good faith but
absolute discretion of the Compensation Committee. By accepting the transfer of
Shares of Restricted Stock, Executive irrevocably consents and agrees to the
terms and conditions set forth in this Agreement and to all actions, decisions
and determinations to be taken or made by the Compensation Committee in good
faith pursuant to the terms and conditions set forth in this Agreement.

 

(b) Withholding. The Corporation will have the right to withhold from any
payments to be made to Executive (whether under this Agreement or otherwise) any
taxes the Corporation determines it is required to withhold with respect to
Executive under the laws and regulations of any governmental authority, whether
Federal, state or local and whether domestic or foreign, in

 

3

 

--------------------------------------------------------------------------------



 

connection with this Agreement, including, without limitation, taxes in
connection with the transfer of Shares of Restricted Stock or the lapse of
restrictions on Shares of Restricted Stock. Failure to submit any such
withholding taxes shall be deemed to cause otherwise lapsed restrictions on
Shares of Restricted Stock not to lapse.

 

(c) Rights Not Assignable or Transferable. No rights under this Agreement will
be assignable or transferable other than by will or the laws of descent and
distribution, either voluntarily, or, to the full extent permitted by law,
involuntarily, by way of encumbrance, pledge, attachment, levy or charge of any
nature except as otherwise provided in this Agreement. Executive’s rights under
this Agreement will be exercisable during Executive’s lifetime only by Executive
or by Executive’s guardian or legal representative.

 

(d) Terms and Conditions Binding. The terms and conditions set forth in the Plan
and in this Agreement will be binding upon and inure to the benefit of the
Corporation, its successors and assigns, including any assignee of the
Corporation and any successor to the Corporation by merger, consolidation or
otherwise, and Executive, Executive’s heirs, devisees and legal representatives.
In addition, the terms and conditions set forth in the Plan and in this
Agreement will be binding upon and inure to the benefit of Mellon and its
successors and assigns.

 

(e) No Employment Rights. No provision of this Agreement or the Plan will be
deemed to confer upon Executive any right to continue in the employ of the
Corporation or a Subsidiary or will in any way affect the right of the
Corporation or a Subsidiary to dismiss or otherwise terminate Executive’s
employment at any time for any reason with or without cause, or will be
construed to impose upon the Corporation or a Subsidiary any liability for any
forfeiture of Shares of Restricted Stock which may result under this Agreement
if Executive’s employment is so terminated.

 

(f) No Liability for Good Faith Business Acts or Omissions. Executive recognizes
and agrees that the Compensation Committee, the Board, or the officers, agents
or employees of the Corporation and its Subsidiaries, in their oversight or
conduct of the business and affairs of the Corporation and its Subsidiaries, may
in good faith cause the Corporation or a Subsidiary to act, or to omit to act,
in a manner that may, directly or indirectly, prevent the Shares of Restricted
Stock from vesting. No provision of this Agreement will be interpreted or
construed to impose any liability upon the Corporation, a Subsidiary, the
Compensation Committee, Board or any officer, agent or employee of the
Corporation or a Subsidiary, for any forfeiture of Shares of Restricted Stock
that may result, directly or indirectly, from any such action or omission.

 

(g) Recapitalization. In the event that Executive receives, with respect to
Shares of Restricted Stock, any securities or other property (other than cash
dividends) as a result of any stock dividend or split, spin-off,
recapitalization, merger, consolidation, combination or exchange of shares or a
similar corporate change, any such securities or other property received by
Executive will likewise be held by Mellon and be subject to the terms and
conditions set forth in this Agreement and will be included in the term "Shares
of Restricted Stock."

 

(h) Appointment of Agent. By accepting the transfer of Shares of Restricted
Stock, Executive irrevocably nominates, constitutes, and appoints Mellon as
Executive’s agent for purposes of surrendering or transferring the Shares of
Restricted Stock to the Corporation upon any forfeiture

 

4

 

--------------------------------------------------------------------------------



 

required or authorized by this Agreement. This power is intended as a power
coupled with an interest and will survive Executive’s death. In addition, it is
intended as a durable power and will survive Executive’s disability.

 

(i) Legal Representative. In the event of Executive’s death or a judicial
determination of Executive’s incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to Executive’s heirs or devises.

 

(j) Titles. The titles to sections or paragraphs of this Agreement are intended
solely for convenience and no provision of this Agreement is to be construed by
reference to the title of any section or paragraph.

 

(k) Plan Governs. The Shares of Restricted Stock are being transferred to
Executive pursuant to and subject to the Plan, a copy of which is available upon
request to the Corporate Secretary of the Corporation. The provisions of the
Plan are incorporated herein by this reference, and all capitalized terms in
this Agreement shall have the same meanings given to such terms in the Plan. The
terms and conditions set forth in this Agreement will be administered,
interpreted and construed in accordance with the Plan, and any such term or
condition which cannot be so administered, interpreted or construed will to that
extent be disregarded.

 

(l) Complete Agreement. This instrument contains the entire agreement of the
parties relating to the subject matter of this Agreement and supersedes and
replaces all prior agreements and understandings with respect to such subject
matter. The parties hereto have made no agreements, representations or
warranties relating to the subject matter of this Agreement which are not set
forth herein or incorporated by reference.

 

(m) Amendment; Modification; Waiver. No provision set forth in this Agreement
may be amended, modified or waived unless such amendment, modification or waiver
shall be authorized by the Compensation Committee and shall be agreed to in
writing, signed by Executive and by an officer of the Corporation duly
authorized to do so. No waiver by either party hereto of any breach by the other
party of any condition or provision set forth in this Agreement to be performed
by such other party will be deemed a waiver of a subsequent breach of such
condition or provision, or will be deemed a waiver of a similar or dissimilar
provision or condition at the same time or at any prior or subsequent time.

 

(n) Governing Law. The validity, interpretation, performance and enforcement of
the terms and conditions set forth in this Agreement will be governed by the
laws of the State of Georgia, the state in which the Corporation is
incorporated, without giving effect to the principles of conflicts of law of
that state.

 

The Corporation has issued the Shares of Restricted Stock in accordance with the
foregoing terms and conditions and in accordance with the provisions of the
Plan. By signing below, Executive hereby agrees to the foregoing terms and
conditions of the Shares of Restricted Stock.

 

 

5

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Executive has set Executive’s hand and seal, effective as of
the date and year set forth above.

 

 

                                                                         (L.S.)

 

 

6

 

 